DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 have been examined in the instant action and have been found allowable.  The prior art of record does not teach or suggest a cold modified asphalt binder comprising:
a) 0.1 to 30 wt. % of a petroleum asphalt that is a straight asphalt or a blown asphalt;
b) 0.1 to 30 wt.% of at least one native asphalt selected from gilsonite, glance pitch, or grahamite;
c) 0.1 to 15 wt.% of a rubber-modified-compound polymer modifier that is a vinyl aromatic hydrocarbon-conjugated diene block copolymer including at least one of a styrene-butadiene block copolymer (SBS), a styrene-isoprene block copolymer (SIS), or a styrene-ethylene-butylene block copolymer (SEBS);
d) 20 to 50 wt.% of at least one process oil selected from paraffin oil, naphthenic oil, aromatic oil, natural oil or mineral oil; and

i.) preparing the petroleum asphalt and the native asphalt by heating to 160 to 170°C;
ii.) adding the polymer modifier to the heated petroleum asphalt and native asphalt and stirring in a batch plant at a specified temperature range for three hours or more, to prepare the modified asphalt;
iii.) adding the adhesive strength enhancer to the modified asphalt and performing stirring within a temperature of 170 to 180°C for one hour or more;
iv.) adding the process oil to the modified asphalt containing the adhesive strength enhancer obtained during step (iii) and performing stirring at a temperature with a recited range for one hour or more; and
v.) subsequently cooling the mixture after step (iv).
The closest prior art to the claimed invention is Whitaker (US 2011/0165376 A1 to Whitaker et al., published July 7, 2011).
Whitaker discloses a method of a process for preparing a composition of asphalt and filler wherein a viscosity reducing additive is sprayed onto particles of shingle filler material to produce coated shingle filler material, the coated shingle filler material is heated, the asphalt is heated, and the heated coated shingle filler material is mixed with the heated asphalt, wherein the asphalt can be air-blown and can further comprise styrene-butadiene-styrene block co (SBS)-modified asphalt, gilsonite asphalt; rubber-modified 
Whitaker further discloses that naphthenic mineral oil can be used in step 24 of the process depicted in Figure 1 to provide a coated mineral filler that is then mixed with asphalt ([0102] to [0108]; Figure 1).  Bitumen can be added to improve adhesion properties ([0113]; [0123]).
However, although Whitaker discloses its modified asphalt composition comprising a filler coated with naphthenic oil, it does not teach or suggest its modified asphalt binder composition containing 20-30 percent by weight of naphthenic oil as a process oil.  Nor does Whittaker teach or suggest its modified asphalt binder composition further comprising an adhesive strength enhancer, let alone one selected from rosin esters, modified acryls, modified silicones, polyvinyl esters, or silicone resins as recited in present independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

April 9, 2021